[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 05-10982
                         Non-Argument Calendar                        FILED
                       ________________________                U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                      June 23, 2005
                   D. C. Docket No. 03-00931-CV-A-N
                                                                    THOMAS K. KAHN
                                                                        CLERK
ANDREW J. SIGNORE,

                                                     Plaintiff-Appellant,

                                  versus

CITY OF MONTGOMERY, ALABAMA,
a municipal governmental entity,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________
                             (June 23, 2005)


Before HULL, WILSON, and COX, Circuit Judges.

PER CURIAM:




                                     1
      Plaintiff, Andrew J. Signore, appeals the judgment of the district court on the

ground that the district court erred in granting the Defendant City of Montgomery’s

motion for summary judgment. We agree with the district court that even if Signore

was speaking on a matter of public concern, his First Amendment interests were

outweighed by the City’s interests in promoting the efficiency of the public services

it performs. Pickering v. Bd. of Educ., 391 U.S. 563, 568, 88 S. Ct. 1731, 1734-35

(1968); Watkins v. Bowden, 105 F.3d 1344, 1352-53 (11th Cir. 1997). We further

agree with the district court that Signore did not properly raise any overbreadth

challenge to the Montgomery Police Department regulations pursuant to which he

was disciplined. The judgment of the district court is, therefore,

      AFFIRMED.




                                          2